            Case 1:20-cv-04572-LGS Document 42 Filed 11/04/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BRIAN WATSON, et al.,                                        :
                                            Plaintiffs,       :
                                                              :
                            -against-                         :   20 Civ. 4572 (LGS)
                                                              :
 LEXUS OF MANHATTAN,                                          :        ORDER
                                            Defendant.        :
 -------------------------------------------------------------X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, per the Order at Dkt. No. 21, the parties were directed to comply with the

Individual Rules with respect to exhibits, page limits and courtesy copies, in connection with the

motion for class certification briefing;

        WHEREAS, Plaintiff filed a motion for class certification and attached five exhibits

exceeding the page limits allotted by the Individual Rules, including a 1,398-page excel chart of

text message data, a full 233-page deposition transcript, and a 179-page expert report. The

Individual Rules provide that any exhibits should be excerpted to include relevant material

necessary to adjudicate the motion and require an application to the Court to exceed page limits;

        WHEREAS, Defendant filed an application requesting a three-week extension to its

November 13, 2020, opposition deadline (Dkt. No. 40), which Plaintiff opposes (Dkt. No. 41). It

is hereby

        ORDERED that Plaintiff’s motion for class certification is stricken, as the supporting

materials are not in compliance with the Individual Rules. Plaintiff shall re-file its motion and

supporting materials in accordance with the Individual Rules by November 9, 2020. The parties

are advised that to comply with the Individual Rules on exhibits, they may submit full versions of

excerpted materials by e-mail in accordance with the Court’s Emergency Rules and Practices
          Case 1:20-cv-04572-LGS Document 42 Filed 11/04/20 Page 2 of 2


(COVID-19). It is further

       ORDERED that Defendant’s opposition, which should also comply with the Individual

Rules on exhibits and page limits, shall be filed by November 30, 2020. Plaintiff’s reply shall be

filed by December 11, 2020.

       The Clerk of Court is respectfully directed to strike Dkt. No. 36 and to close Dkt. No. 40.

Dated: November 4, 2020
       New York, New York




                                                2
